Order entered February 4, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00480-CV

                        IN THE INTEREST OF B.Q.T., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-07404-S

                                         ORDER
       We GRANT appellant’s February 2, 2015 motion for an extension of time to file a reply

brief. Appellant shall file a reply brief by FEBRUARY 12, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE